Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 29, 2020. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on September 29, 2020 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Pub. No. : US 20140142984 A1) in the view of Toivanen et al. (Pub. No. : US 20190213407 A1), Antonopoulos et al. (Pub. No. : US 20180091306 A1) and Shaw et al. (Pub. No. : US 20090198669 A1)

As to claim 1 Wright teaches a method comprising: 
ingesting patient data from a plurality of data sources (fig. 1a, 1b and 5a ,5b paragraphs [0059], [0070]); 
populating a plurality of data models based on the ingested patient data, each data model comprising an abstract data type (paragraph [0154])
Wright does not explicitly disclose but Toivanen teaches storing the plurality of data models in an index (paragraphs [0048], [0050]); 
processing a search request against the index, the search request comprising one or more attribute of the abstract data type (paragraph [0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wright by adding above limitation as taught by Toivanen to prove user friendly system.
Wright and Toivanen do not explicitly disclose but Antonopoulos teaches a primary key, a search key, and grouping key (paragraphs [0071], [0139], [0181]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wright and Toivanen by adding above limitation as taught by Antonopoulos to maintain database confidentiality while performing distributed computation (Antonopoulos, abstract).
Wright, Toivanen and Antonopoulos do not explicitly disclose but Shw teaches an untokenized key (paragraph [0010]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wright, Toivanen and Antonopoulos by adding above limitation as taught by Shaw to provide time efficient database system.

As to claim 2 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Wright teaches outputting a result of the search request (paragraph [0047]).

As to claim 3 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Wright teaches populating the plurality of data models comprises generating an merging a data model for ingested patient data (paragraph [0161]).

As to claim 4 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Wright teaches outputting the data models in a time series (paragraph [0190]).

As to claim 5 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Toivanen teaches the abstract data type reflecting a class hierarchy (paragraph [0034]).

As to claim 6 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Wright teaches the output of the search request is sorted based on quality of match (paragraph [0076]).

As to claim 7 Wright together with Toivanen, Antonopoulos, and Shaw teaches a method according to claim 1. Toivanen teaches data sources comprises structured and unstructured data (paragraphs [0044]-[0045]).

	As to claims 8-20, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169